Citation Nr: 1749316	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO. 16-61 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.

3. Entitlement to service connection for ischemic neuropathy with renal artery stenosis, status post renal failure and renal stenting, to include as secondary to herbicide exposure.

4. Entitlement to service connection for peripheral vascular disease with anterior tibial stenosis of the right lower extremity, to include as secondary to herbicide exposure.

5. Entitlement to service connection for peripheral vascular disease with anterior tibial stenosis of the left lower extremity, to include as secondary to herbicide exposure.

6. Entitlement to service connection for peripheral arterial disease, status post iliac stents of the right lower extremity, to include as secondary to herbicide exposure.

7. Entitlement to service connection for peripheral arterial disease, status post iliac stents of the left lower extremity, to include as secondary to herbicide exposure.

8. Entitlement to service connection for mycobacterium avium intracellulare, to include as secondary to herbicide exposure.

9. Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to herbicide exposure.

10. Entitlement to service connection for diabetic neuropathy of the right lower extremity, to include as secondary to herbicide exposure.

11. Entitlement to service connection for diabetic neuropathy of the left lower extremity, to include as secondary to herbicide exposure.

12. Entitlement to service connection for diabetic neuropathy of the right upper extremity, to include as secondary to herbicide exposure.

13. Entitlement to service connection for diabetic neuropathy of the left upper extremity, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1967 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. Jurisdiction over the appeal now lies with the RO in Winston-Salem, North Carolina. The Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

On September 25, 2017, the Board was notified that the Veteran died in 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2016). 


ORDER

Service connection for diabetes mellitus is dismissed.

Service connection for coronary artery disease is dismissed.

Service connection for ischemic neuropathy with renal artery stenosis, status post renal failure and renal stenting is dismissed.

Service connection for peripheral vascular disease with anterior tibial stenosis of the right lower extremity is dismissed.

Service connection for peripheral vascular disease with anterior tibial stenosis of the left lower extremity is dismissed.

Service connection for peripheral arterial disease, status post iliac stents of the right lower extremity is dismissed.

Service connection for peripheral arterial disease, status post iliac stents of the left lower extremity is dismissed.

Service connection for mycobacterium avium intracellulare is dismissed.

Service connection for chronic obstructive pulmonary disease is dismissed.

Service connection for diabetic neuropathy of the right lower extremity is dismissed.

Service connection for diabetic neuropathy of the left lower extremity is dismissed.

Service connection for diabetic neuropathy of the right upper extremity is dismissed.

Service connection for diabetic neuropathy of the left upper extremity is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


